                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CV-00105-KDB-DCK
 BAM Capital, LLC,                               )
                                                 )
                 Plaintiff,                      )
                                                 )
    v.                                           )                  ORDER
                                                 )
 Houser Transport, Inc.                          )
 Houser Logistics, Inc.                          )
 Candy Feaganes                                  )
 Sibling Leasing, LLC                            )
 Sherry Lee                                      )
 Samuel Houser,                                  )
                                                 )
                 Defendant.                      )
                                                 )

         THIS MATTER is before the Court on Plaintiff's Motion for Summary Judgment (Doc.

No. 17). The Court has carefully reviewed the motion and considered the parties’ briefs and

exhibits. For the reasons and on the terms discussed below, the Court will GRANT the motion

and enter Summary Judgment in favor of Plaintiff against all Defendants on all claims.

                              I.    RELEVANT BACKGROUND

         On January 5, 2016, Defendant Houser Transport entered into a Factoring Agreement with

Max Capital Group, LLC, which was subsequently acquired by Plaintiff BAM Capital, LLC

(“BAM”). The Factoring Agreement is secured by three Continuing Guaranty Agreements (the

“Guaranty Agreements”) made by the individual Defendants Houser, Feaganes and Lee. In April

2019, the parties executed a Forbearance Agreement and an accompanying Promissory Note in

connection with certain events of default that had occurred under the Factoring Agreement. On
August 9, 2019, Plaintiff filed this action seeking Judgment against the Defendants for all

amounts allegedly due under the parties’ various agreements.

       The corporate defendants – Houser Transport, Inc.; Houser Logistics, Inc.; and Sibling

Leasing, LLC – did not respond to the Complaint and upon Plaintiff’s motion the Clerk of this

Court entered Default against them on November 5, 2019 (Doc. No. 19). All of the individual

Defendants answered the Complaint, admitting its material allegations. On October 29, 2019,

Plaintiff filed its Motion for Summary Judgment. The individual Defendant Samuel Houser and

the defaulted corporate Defendants did not respond to the Motion for Summary Judgment.

Defendants Feaganes and Lee responded to the Motion, but do not dispute Plaintiff’s claims and

agree that “Plaintiff’s calculations appear to be correct as to the principal amount due, the default

fees and pre-judgment interest.” However, they oppose Plaintiff’s request for post-judgment

interest of 10% per annum, arguing that the proper amount of post-judgment interest is instead

governed by 28 U.S.C. 1961(a).

                                  II.     LEGAL STANDARD

       Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56. A factual dispute is considered genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). “A fact is material if it might affect the outcome of the suit under the

governing law.” Vannoy v. Federal Reserve Bank of Richmond, 827 F.3d 296, 300 (4th Cir.

2016) (quoting Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013)).

       The party seeking summary judgment bears the initial burden of demonstrating the

absence of a genuine issue of material fact through citations to the pleadings, depositions,
answers to interrogatories, admissions or affidavits in the record. See Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986); Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 522

(4th Cir. 2003). “The burden on the moving party may be discharged by ‘showing’. . . an

absence of evidence to support the nonmoving party's case.” Celotex, 477 U.S. at 325. Once this

initial burden is met, the burden shifts to the nonmoving party. The nonmoving party “must set

forth specific facts showing that there is a genuine issue for trial,” Id. at 322 n.3. The nonmoving

party may not rely upon mere allegations or denials of allegations in his pleadings to defeat a

motion for summary judgment. Id. at 324.

       When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Tolan v.

Cotton, 572 U.S. 650, 657 (2014); see also Anderson, 477 U.S. at 255. “Summary judgment

cannot be granted merely because the court believes that the movant will prevail if the action is

tried on the merits.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568–69 (4th Cir.

2015) (quoting 10A Charles Alan Wright & Arthur R. Miller et al., Federal Practice & Procedure

§ 2728 (3d ed.1998)). “The court therefore cannot weigh the evidence or make credibility

determinations.” Id. at 569 (citing Mercantile Peninsula Bank v. French (In re French), 499 F.3d

345, 352 (4th Cir. 2007)).

       However, “[w]here the record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine issue for trial.” Ricci v. DeStefano, 557 U.S.

557, 586 (2009) (internal citations omitted). “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson,

477 U.S. at 248. Also, the mere argued existence of a factual dispute does not defeat an
otherwise properly supported motion. Id. If the evidence is merely colorable, or is not

significantly probative, summary judgment is appropriate. Id. at 249–50.

       In the end, the question posed by a summary judgment motion is whether the evidence as

applied to the governing legal rules “is so one-sided that one party must prevail as a matter of

law.” Id. at 252.

                                      III.    DISCUSSION

       Plaintiff alleges and Defendants do not dispute that Defendants owe BAM $2,521,961.40

under the Factoring Agreement (Compl. ¶ 43), less the $37,500 paid under the Promissory Note

(Compl. ¶ 7), for a total of $2,484,461.40. Also, default fees of $1,656.30 per day from March 4,

2019 and $237,413.66 are admittedly due under the parties’ agreements. Further, Plaintiff alleges

that Defendants owe pre-judgment interest on the debt from March 4, 2019, which Defendants

due not dispute. The parties agree that the amount of pre-judgment interest should be 10% APR,

the amount set in the Promissory Note. (Compl. ¶ 49).1

       The total amount of the award sought by Plaintiff as of the date of its Motion for Summary

Judgment (October 29, 2019) is $3,280,413.75. Based on the agreed amounts due, the Court finds

that the total amount of the award (principal debt, default fees and pre-judgment interest on the

debt) calculated through the date of this Order should be $3,331,825.37 ($2,484,461.40 +

$432,294.30 ($1,656.30 x 261) + $237,413.66 + $177,656.01 (pre-judgment interest =

$2,484,461.40 x .10 x 261/365)). Accordingly, the Court will award Summary Judgment in that

amount to Plaintiff.




1 Plaintiff also asserts that it is entitled to reasonable attorneys’ fees and costs pursuant to the
parties’ agreements, which will be sought by separate motion. Defendants have not yet expressed
a position on this portion of Plaintiff’s claim.
       With respect to post-judgment interest, the parties agree that post-judgment interest must

be awarded to Plaintiff but disagree on the amount of that interest. Plaintiff argues that it is

entitled to post-judgment interest at 10% based on the interest rate set in the parties’ Promissory

Note rather than the statutory rate contained in 28 U.S.C. § 1961, which typically governs the

award of post-judgment interest on Federal court Judgments (even in cases before the Court based

on diversity jurisdiction). See Forest Sales Corp. v. Bedingfield, 881 F.2d 111 (4th Cir. 1989)

(“we adhere to the strong precedent established in other circuits for allowing §1961 to

govern diversity actions. In these cases, postjudgment interest should be calculated at the federal,

rather than state, rate”). In the Promissory note, Defendants agreed to an interest rate of “ten

(10%) percent APR interest (the ‘Interest’) on any outstanding amount owed as of the Effective

Date and until paid in full (the ‘Indebtedness’).” (Compl. Ex. F, at 2). Defendants argue in

response that the Court should award post-judgment interest pursuant to 28 U.S.C. § 1961.

       The Court agrees with Defendants and will award post-judgment interest in the amount

set by 28 U.S.C. § 1961. “While 28 U.S.C. § 1961 provides a standard rate of post-judgment

interest, the parties are free to stipulate a different rate, consistent with state usury and other

applicable laws.” In re Lift & Equipment Service, Inc., 819 F.2d 546 (5th Cir.1987); Hymel v.

UNC, Inc., 994 F.2d 260 (1993) (quoting same). However, parties wishing to contract around the

statutory rate must do so using “clear, unambiguous[,] and unequivocal language,” otherwise, the

contract merely merges into the judgment. Tricon Energy Ltd. v. Vinmar Intern., Ltd., 718 F.3d

448, 459-460 (5th Cir. 2013). In Tricon, the court held that the award of post-judgment interest

should be calculated under 28 U.S.C. § 1961 despite an arbitration award2 including “post-award


2The court found that the parties had submitted the issue of post-judgment interest to the
arbitration panel so the award represented the parties’ agreement on that issue just as if they had
agreed on the rate by contract. Id. at 458.
interest” to a party “at the rate of 8.5% per annum ... [from] the date of th[e] award, until paid.”

The court explained its reasoning as follows:

       Courts have not found that parties and arbitration panels clearly, unambiguously, and
       unequivocally meant to refer to postjudgment interest except where they have expressly
       referred to postjudgment interest. In Durga Ma, 387 F.3d at 1022, 1024, for example, the
       court held that an arbitration award contained “no language suggesting that post-
       judgment interest is part of the award” where it merely granted “interest at the statutory
       rate ” from the date of the award. Similarly, the agreement in Westinghouse, 371 F.3d at
       102, that “a 15.5 percent interest rate would be added to any arbitration award ‘from the
       date payment was due to the date payment is made’ ” was insufficient, because it “failed
       to state that this rate would apply to judgments rendered on that award.” By contrast, the
       arbitration panel in Newmont, 615 F.3d at 1273,“provided for pre- and post-judgment
       interest at the rate of 1.5 percent per month.” In Hymel, 994 F.2d at 265–66, we noted
       that the district court had properly granted interest at a non-statutory rate where the
       parties' contract provided that all unpaid amounts “shall bear interest from maturity until
       paid, both before and after judgment, at the rate of 9% per annum.” Because the
       arbitration panel did not use the words “postjudgment interest,” it is far from clear that it
       meant to award postjudgment interest.

       Nor is it conclusive that the panel awarded interest from the date of the award “until
       paid,” even though, interpreted literally, the award would last beyond the judgment. The
       court did not consider similar language—that interest on an arbitration award would
       accrue “from the date payment was due to the date payment is made”—sufficient
       in Westinghouse, 371 F.3d at 102, nor did the court in Riebesell, 586 F.3d at 794, in
       which the parties agreed that the amount due would “accrue interest until payment.” Such
       boilerplate language does not demonstrate that the panel intended to circumvent the
       merger rule.

Id. at 459-460 (emphasis in original).

       Applying this reasoning to the Promissory Note in this case, the parties did not “clearly,

unambiguously, and unequivocally” expressly refer to post-judgment interest by their

“boilerplate” language that interest on the debt would accrue “until paid…” Indeed, the

Promissory Note did not specifically refer to post-judgment interest at all. Therefore, the Court

will award post-judgment interest pursuant to 28 U.S.C. § 1961.
                                          IV.    ORDER

       NOW THEREFORE IT IS ORDERED THAT:

       Plaintiff’s “Motion for Summary Judgment” (Doc. No. 17) is GRANTED and

SUMMARY JUDGMENT is hereby entered in the amount of $3,331,825.37 in favor of

Plaintiff on the claims in this action. Further, post-judgment interest shall accrue on this

Judgment pursuant to 28 U.S.C. § 1961.


       SO ORDERED ADJUDGED AND DECREED.




                                Signed: November 20, 2019
